Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/08/2021.
Claims 1-20 are pending, where claim 1 is independent.
The double patenting rejection does not apply anymore because the approved terminal disclaimer overcomes the double patenting rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

 Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 06/08/2021 has been entered.

Multiple filed related applications 
	Applicants have filed multiple related applications.  To date, US Patent No. 9939822, 10890929, 10827236, 10969805 (corresponding Application No. 14766712, 15910272, 15910279, 16579424) of the related applications has been allowed and it appears that the related applications (e.g. Application No. 17145791, 17167908, 17169051, 17/170803, 17222390, 17302300) are stand pending, yet to be examined. The plurality of co-pending and patented related Applications raise double patenting issue. However, the rejection under double patenting has been withdrawn because the approved terminal disclaimer overcomes the rejection. See MPEP 804 and 1490 (VI) D:   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Showman, et al. (US Patent No. 8,561,921 B1) in view of Phillips, (US Patent No. 8,649,909 B1). 
	As to claim 1, Showman discloses A fluid handling and monitoring system, comprising: a mobile fluid applicator for spraying A- and B-side fluids of a spray coating (Showman [abstract] “plural component mixing system includes an automatic balance feature to balance the pressure of two or more components as they are mixed” [col 1-8] see Fig.1-10 for hose, gun, pump for spray system), including: 
	an A-side fluid system having an A-side pump, an A-side heater, an A-side temperature sensor, and an A-side pressure sensor; a B-side fluid system having a B-side pump, a B-side heater, a B-side temperature sensor, and a B-side pressure sensor (Showman [abstract] “plural component mixing system includes an automatic balance feature to balance the pressure of two or more components as they are mixed” [col 1-6] “efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired temperature - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] see Fig.1-10 for side A and B includes plurality of sensor for pressure and temperature of the spray system); 
But, Showman does not explicitly teach a local operator interface that displays fluid handling operational data including commanded and sensed A- and B-side pressures and temperatures, and a color-coded graphic indicative of an operational 
However, Phillips discloses a local operator interface that displays fluid handling operational data including commanded and sensed A- and B-side pressures and temperatures, and a color-coded graphic indicative of an operational status of the mobile fluid applicator (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 12-13] see Fig. 1-3, elements 18 site master controller as local operation); and 
a remote communication device attached to the mobile fluid applicator and including cellular network transceiver that wirelessly transmits a remote monitoring data set including at least the commanded and sensed A- and B-side pressures and temperatures (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 12-13] see Fig. 1-3, elements 26, 28 as remote devices includes I/O user interface for data/information to display and action); and 
a remote cellular device providing a remote end user interface that displays at least the commanded and sensed A- and B-side pressures and temperatures and the color-coded graphic indicative of the operational status of the mobile fluid applicator (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 12-13] see Fig. 1-3, elements 28 cellular device includes I/O user interface to display graphic data/information).
Showman and Phillips are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain fluid handling system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities remote and network server to send and receiving information, as taught by Showman, and incorporating wireless and network server, as taught by Phillips.  

As to claim 2, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the local operator interface and the remote end user interface both display an alarm condition (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 28 cellular device includes I/O user interface to display).

As to claim 3, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the remote monitoring data set wirelessly transmitted by the cellular network transceiver includes the alarm condition (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 28 cellular device includes I/O user interface to display).


The combination further discloses The system of claim 3, wherein the mobile fluid applicator includes a mobile fluid applicator processor that detects the error event based at least in part on one or more sensor signals received from the A- and B-side temperature and pressure sensors (Showman [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 7-8] “pressure sensors 56 and 58 - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] “various temperature sensors 414 connected with the CPU 400 - the temperature of the components A and B - to maintain a proper temperature - error message displayed on the touch screen 64” [col 1-6] see Fig.1-10).

As to claim 5, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the local operator interface and remote end user interface both display a green color-coded graphic indicative of an operational status of the mobile fluid applicator when the mobile fluid applicator is presently active (Showman [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 7-8] “pressure sensors 56 and 58 - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] “various temperature sensors 414 connected with the CPU 400 - the temperature of the components A and B - to maintain a proper temperature - error message displayed on the touch screen 64” [col 1-6] see Fig.1-10, touch screen provides GUI obviously includes color coded graphic). 

As to claim 6, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 5, wherein the local operator interface and remote end user interface both display a yellow color-coded graphic indicative of an operational status of the mobile fluid applicator when the mobile fluid applicator was previously active within a predetermined time period (Showman [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 7-8] “pressure sensors 56 and 58 - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] “various temperature sensors 414 connected with the CPU 400 - the temperature of the components A and B - to maintain a proper temperature - error message displayed on the touch screen 64” [col 1-6] see Fig.1-10, touch screen provides GUI obviously includes plurality of color coded graphic).

As to claim 7, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the mobile fluid applicator further includes a mobile fluid applicator housing, and the local operator interface is affixed with the mobile fluid applicator housing (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 18 site master controller in a block as local operator and housing).

As to claim 8, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, wherein the A-side pump and the B-side pump are located at least partially within the mobile fluid applicator housing (Showman [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 7-8] “pressure sensors 56 and 58 - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] “various temperature sensors 414 connected with the CPU 400 - the temperature of the components A and B - to maintain a proper temperature - error message displayed on the touch screen 64” [col 1-6] see Fig.1-10, element 14, 18 are A and B in a block as housing).

As to claim 9, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 8, wherein the remote end user interface is remote from the mobile fluid applicator housing (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 18 site master controller in a block as local operator and housing and remote form elements 26 and 28 remote mobile devices).

As to claim 10, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
(Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 26 and 28 remote mobile devices are connected via network for real time connection with elements 18 site master controller).

As to claim 11, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 10, wherein the remote monitoring data set wirelessly transmitted by the cellular network transceiver includes the operational status of the mobile fluid applicator (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 26 and 28 remote mobile devices are connected via network to communicate wirelessly to elements 18 site master controller).

As to claim 12, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 10, wherein the remote end user interface displays contemporaneously with the local operator interface at least the operational status and the commanded (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 26 and 28 remote mobile devices are connected via network for real time connection with elements 18 site master controller) and sensed A- and B-side pressures and temperatures (Showman [col 1-6] “efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired” [col 11-13] [abstract] see Fig.1-10 for side A and B includes plurality of sensor for pressure and temperature of the spray system).

As to claim 13, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 12, wherein the remote monitoring data set transmitted by the cellular network transceiver further includes duty cycle data, and wherein the remote end user interface displays contemporaneously with the local operator interface at least the duty cycle data, the operational status, (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 26 and 28 remote mobile devices are connected via network for real time connection with elements 18 site master controller for periodical data retrieve as duty cycle data) and the commanded and sensed A- and B-side pressures and temperatures (Showman [col 1-6] “efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired” [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 11-13] see Fig.1-10 for side A and B includes plurality of sensor for pressure and temperature of the spray system).

As to claim 14, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, wherein the remote monitoring data set comprises an ambient temperature determined based on an ambient temperature sensor located proximate the mobile fluid applicator housing (Showman [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 7-8] “pressure sensors 56 and 58 - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] “various temperature sensors 414 connected with the CPU 400 - the temperature of the components A and B - to maintain a proper temperature - error message displayed on the touch screen 64” [col 1-6] see Fig.1-10, element 414 includes various temperature sensors includes proximate ambient temperature sensor).

As to claim 15, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, wherein the remote communication device is located within the mobile fluid applicator housing (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 18 site master controller in a block includes network interface 68).

As to claim 16, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the remote end user interface wirelessly receives the remote monitoring data set (Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 26 and 28 remote mobile devices are connected via network to communicate wirelessly to elements 18 site master controller).

As to claim 17, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
(Phillips [abstract] “receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment” [col 7-10] “site manager module 70 operative to transmit data with the network socket, using the network interface 68 - periodically retrieve data - such as alarms, measurements from sensors, and other” [col 12-13] see Fig. 1-3, elements 26 and 28 are plurality of remote devices are connected via network to communicate wirelessly to elements 18 site master controller)and 
sensed A- and B-side pressures and temperatures contemporaneously with the local operator interface displaying the commanded and sensed A- and B-side pressures and temperatures (Showman [col 1-6] “efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired” [col 11-13] [abstract] see Fig.1-10 for side A and B includes plurality of sensor for pressure and temperature of the spray system).

As to claim 18, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 13, wherein the second remote end user interface displays a colored graphic indicative of the operational status (Showman [abstract] “computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed” [col 7-8] “pressure sensors 56 and 58 - If the pressure difference sensed by sensors 56 and 58 is too great, the control valve 50 or 52 that is associated with the higher pressure will be opened for a short period of time to bleed off pressure” [col 11-13] “various temperature sensors 414 connected with the CPU 400 - the temperature of the components A and B - to maintain a proper temperature - error message displayed on the touch screen 64” [col 1-6] see Fig.1-10, touch screen provides GUI obviously includes color coded graphic) and commanded and sensed A- and B-side pressures and temperatures (Showman [col 1-6] “efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired” [col 11-13] [abstract] see Fig.1-10 for side A and B includes plurality of sensor for pressure and temperature of the spray system).

As to claim 19, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the mobile fluid applicator comprises means for sensing an A-side fluid temperature, means for sensing a B-side fluid temperature, means for sensing an A-side fluid pressure, and (Showman [col 1-6] “efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired” [col 11-13] [abstract] see Fig.1-10, the remote spray system includes plurality of side A and B with plurality of sensor for pressure and temperature).

As to claim 20, the combination of Showman and Phillips disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 19, wherein the A- and B-side fluids are components of a polyurethane foam (Showman [col 1-6] “items formed from a polyurethane-based foam formed by mixing a urethane resin - efficient heating of the components to the appropriate temperature” [col 7-8] “components A and B to heat the components A and B to a desired” [col 11-13] [abstract] see Fig.1-10, the remote spray system includes plurality of side A and B with plurality of sensor for pressure and temperature).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Cocciadiferro,et al. USPGPub No. 2005/0010323 A1. 
Ballu, USPGPub No. 2013/0003491 A1.
Duchamp, et al. USPGPub No. 2012/0158336 A1.
Eller, et al. USPGPub No. 2015/0316908 A1.
Scholpp, (U.S. PGPub No. 2010/0332149 A1).
Benco, et al. (U.S. PGPub No. 2008/0311898 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119.